*455ON MOTION TOR REHEARING.
Guerry, J.
Counsel for defendant in error filed his motion for rehearing, contending that the opinion rendered in this ease is in certain respects ambiguous. We welcome the opportunity to clarify our opinion. Nothing said therein is in conflict with the decision in Dodd v. Atlanta, 154 Ga. 33 (supra), but this court intended to follow the ruling there made. We held that even in the absence of legislative authority, a corporation of the character of the defendant company may adopt reasonable rules and regulations for the collection of accounts, and that “a rule providing that the gas, water, etc., will be cut off and discontinued until all arrearages are paid is reasonable and will be enforced.” We did follow this by saying: “However, in order that a gas-company may legally cut off gas from a consumer for failure to pay a bill, it must be shown that there is a statute, charter provision, or a regulation giving it such authority; and in the absence of one of the three, such company has no authority to cut off the consumer’s supply of gas.” This we thought was the ruling made in the Dodd case, as it will be noted that we cited that case as authority for the above statement. We did not mean to hold, as counsel puts it, “that there must be a legislative regulation or charter provision giving the gas company the right to refuse service,” but did intend to hold that there did not inhere, in the fact that a gas bill of a consumer was in arrears, a right of the gas company to discontinue its service, but that it must show one of three things, (1) legislative authority, or (2) a charter provision, or (3) a regulation adopted by itself as a rule of the company, in order to avail itself of this right. Nor did this court intend to hold that this particular company did not have one of the three requirements above set out. Counsel contend that from the allegations of the petition (construing the petition most strongly against the pleader), this court should hold that the defendant-company did have such a rule or regulation, and therefore had the right to discontinue its service. We do not think it necessary to so hold. Even though the defendant did have the power, through one of the three modes already pointed out, to cut off the supply of gas upon failure to pay for gas furnished, yet where “there is a dispute in good faith on the part of the consumer, either as to the amount due or his liability therefor, the gas company can not shut off the supply of gas.” See original opinion. Peti*456tioner alleged that he did not owe the bill contended for, and this statement is to be taken as true on general demurrer. If the evidence should disclose the power of the gas company to shut off the gas and the jury should believe that the plaintiff did not in good faith dispute either as to the amount due or his liability therefor, their finding should be for the defendant company. On the other hand, if the evidence should disclose no power in the defendant company to cut off the gas for failure to pay for gas furnished, or if it should be disclosed that they did have such power, but that plaintiff did not owe the account contended for, or that he in good faith disputed the amount due or his liability therefor, they should find for the plaintiff, under the rules with reference to damages already stated in the original opinion. Rehearing denied.